Exhibit (Multicurrency — Cross Border) ISDA® International Swap Dealers Association, Inc. MASTER AGREEMENT dated as of January 8, 2008 KEYBANK NATIONAL ASSOCIATION. and GENERAL MARITIME CORPORATION have entered and/or anticipate entering into one or more transactions (each a “Transaction”) that are or will be governed by this Master Agreement, which includes the schedule (the “Schedule”), and the documents and other confirming evidence (each a “Confirmation”) exchanged between the parties confirming those Transactions. Accordingly, the parties agree as follows: — 1. Interpretation (a) Definitions.
